PER CURIAM.
We have for review Agency for Persons with Disabilities v. R.N., 917 So.2d 199 (Fla. 3d DCA 2005) (table), in which the Third District Court of Appeal prohibited a juvenile court judge from requiring the appearance of an executive agency officer regarding a matter within the jurisdiction of that court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const, (providing that this Court “[m]ay review any decision of a district court of appeal that ... expressly affects a class of constitutional or state officers”).
We recently addressed and resolved this issue to the contrary by unpublished order issued June 30, 2006, see F.G. v. Agency for Persons with Disabilities, 935 So.2d 499 (Fla.2006) (table), later explained by published opinion issued September 28, 2006. See F.G. v. Agency for Persons with Disabilities, 940 So.2d 1095 (Fla.2006). *302We thus issued an order in the interim on July 5, 2006, directing the respondent in the present case to show cause why this Court should not accept jurisdiction and summarily quash the decision being reviewed in light of our decision in F.G. Upon consideration of the respondent’s response, and the petitioners’ replies thereto, the Court has determined that it should do just that.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Third District Court of Appeal for reconsideration upon application of this Court’s decision in F.G.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.